Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.  Applicant’s election without traverse of the invention of claims 26-32 and 41-45 in the reply filed on November 16th, 2021 is acknowledged.  Claims 33-40, drawn to a nonelected invention, have been canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  Claims 26-28 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Dally et al (US 2018/0046900 herein Dally) in view of Gao et al (US 2015/0363688, cited in the IDS dated January 22nd, 2020, herein Gao).

Regarding claim 26, Dally teaches a compute apparatus to perform machine learning operations, the compute apparatus comprising:
instruction decode logic to decode a single instruction including multiple operands into a single decoded instruction, the multiple operands including a first operand and a second operand, the first operand including vector of weights and the second operand including a vector of input data, the vector of integer input data including input activation data for a layer of a neural network 
a general-purpose graphics compute unit including a first logic unit, the general-purpose graphics compute unit to execute the single decoded instruction, wherein to execute the single decoded instruction includes to perform multiple operations on the first operand and the second operand ([0180], implement neural network in graphic processor, [0154-0156], [0166], [0186], perform operations on instructions to implement neural network).
Dally fails to teach the weights vector being one-hot coded.
Gao teaches a compute apparatus to perform machine learning wherein a vector of one-hot coded weights and a second vector of input data are used for inputs to a layer of a neural network ([0007], [0042], [0065], [0071], [0087], [0122], one-hot weight vector and activation function of neural network, [0128], GPU used as compute unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Dally and Gao to utilize one-hot vectors as weight inputs to the neural network.  Dally and Gao both disclose the use of a graphics processor to implement machine learning on a neural network that uses weights and activation values as inputs to each layer.  While Dally does not explicitly disclose that the input weight vector may be encoded in a one-hot manner, implementing the neural network for the purpose of modeling the “interestingness” of input documents disclosed by Gao would be a practical use of the network intended for classifying data, which is an exemplary use disclosed by Dally (Dally [0004]).  Therefore, doing so would merely entail a combination of known prior art elements to achieve predictable results, and would have been obvious to one of ordinary skill in the art.

Regarding claim 27, the combination of Dally and Gao teaches the compute apparatus as in claim 26, each one-hot coded weight in the vector of one-hot coded weights including a sign bit and a power value (Dally [0105], [0175], floating point format and signed values, Gao [0042]).



Claims 41-43 refer to a system embodiment of the apparatus embodiment of claims 26-28, respectively.  The above rejections for claims 26-28 are thus applicable to claims 41-43.

3.  Claims 29-32 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Dally and Gao as applied to claims 28 and 43 above, and further in view of Lightowler (US 7,082,419).

Regarding claim 29, the combination of Dally and Gao teaches the compute apparatus as in claim 28.  Dally and Gao fail to teach the multiple multiply operations implemented via vector shift logic.
Lightowler teaches a compute apparatus for use in a neural network wherein multiply multiply operations are implemented via vector shift logic (7:60-8:9, 9:6-10:3, use bit shift operation for multiplication of vector values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Dally and Gao with those of Lightower to utilize vector shift logic in the neural network apparatus.  While Dally and Gao do not explicitly disclose the implementation details of the compute unit hardware that performs the multiplication operations required by the neural network, vector shift logic is a routine and conventional aspect of the microprocessor art, and utilizing it as such, as taught by Lightower, would merely entail a combination of known prior art elements to achieve predictable results.

Regarding claim 30, the combination of Dally, Gao, and Lightower teaches the compute apparatus as in claim 29, the vector shift logic to shift each element in the vector of input data by a power value of a corresponding one-hot coded weight (Gao [0065] & Lightower 9:10-15).


Regarding claim 32, the combination of Dally, Gao, and Lightower teaches the compute apparatus as in claim 31, the vector shift logic to right-shift each element in the vector of input data by a power value of a corresponding one-hot coded weight (Gao [0065] & Lightower 9:10-10:3). 

Claims 44-45 refer to a system embodiment of the apparatus embodiment of claims 29-30.  Therefore, the above rejections for claims 29-30 are applicable to claims 44-45.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gulland (US 9,691,019) discloses a processing system for utilizing input weight and activation vectors to perform neural network computations.
Mao (US 2017/0147910) discloses a system for using a one-hot vector of weights for neural network processing.
Knittel (US 2017/0032246) discloses an artificial neural network that utilizes activation and input values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/Primary Examiner, Art Unit 2182